15‐2927‐cv 
Hauschild v. U.S. Marshals Serv., et al. 
                                                                    
                                   UNITED STATES COURT OF APPEALS 
                                           FOR THE SECOND CIRCUIT 
                                                                    
                                                   SUMMARY ORDER 
                                                                    
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 6th day of December, two thousand sixteen. 
                     
PRESENT:  JOHN M. WALKER, JR., 
                    ROBERT D. SACK, 
                    DENNY CHIN, 
                               Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
DANIEL F. HAUSCHILD, 
                               Plaintiff‐Appellant, 
 
                                         v.                                             15‐2927‐cv   
                                                                                         
UNITED STATES MARSHALS SERVICE, PATRICIA 
HOFFMAN, Contracting Officer, Office of Security 
Contracts, Judicial Security Division, United States 
Service, in her individual capacity,                                                     
                               Defendants‐Appellees, 
 
JOHN DOE, in his individual capacity, 
                               Defendant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLANT:                                     THOMAS N. CIANTRA (Kate M. Swearengen, 
                                                             on the brief), Cohen, Weiss and Simon LLP, New 
                                                             York, New York. 
 
FOR DEFENDANTS‐APPELLEES:                                    BRANDON H. COWART, Assistant United 
                                                             States Attorney (Benjamin H. Torrance, 
                                                             Assistant United States Attorney, on the brief), 
                                                             for Preet Bharara, United States Attorney for the 
                                                             Southern District of New York, New York, New 
                                                             York. 
                     
                    Appeal from a judgment of the United States District Court for the 

Southern District of New York (Seibel, J.). 

                    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is VACATED and 

the case is REMANDED for further proceedings consistent with this order. 

                    Plaintiff‐appellant Daniel F. Hauschild appeals from a judgment of the 

district court entered August 31, 2015 in favor of defendants‐appellees the United States 

Marshals Service (ʺUSMSʺ) and Patricia Hoffman, dismissing his claims under the 

Administrative Procedure Act (ʺAPAʺ), 5 U.S.C. §§ 702, 706(2)(A), (B).1    The district 



                  The district court also dismissed Hauschildʹs claim under Bivens v. Six Unknown 
                    1 

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).    Hauschild does not contest the 
district courtʹs dismissal of this claim.    Hauschildʹs complaint cites 5 U.S.C. § 706 as the 
statutory basis for his APA claims.    That provision, however, only defines the scope of judicial 



                                                                 2
court explained its reasoning in a decision and order entered August 28, 2015.    We 

assume the partiesʹ familiarity with the underlying facts, the procedural history of the 

case, and the issues on appeal. 

               Hauschild was employed by Akal Security, Inc. (ʺAkalʺ), a private 

company that contracted with USMS to provide security at courthouses in this Circuit.   

Under the terms of the contract between USMS and Akal (the ʺContractʺ), USMS 

retained sole discretion to determine whether any individual would be permitted to 

work as a court security officer (ʺCSOʺ) and whether any CSO had violated performance 

standards so as to warrant removal.    The Contract set forth fifty‐eight ʺCSO 

Performance Standards,ʺ constituting a code of conduct for CSOs.    The Contract also 

provided that, upon USMSʹs request, Akal would investigate suspected violations of the 

CSO Performance Standards.    USMS, however, reserved the right to remove CSOs from 

the court security program even where Akal determined that no violation occurred.   

The Contract further states that ʺthe USMS intends to incorporate all valid [collective 

bargaining agreements] into the contract at time of award.ʺ     




review for such claims.    The source of an APA private right of action is 5 U.S.C. § 702, which 
ʺpermits a party to bring an equitable claim challenging arbitrary and capricious action of an 
administrative agency in federal district court and waives the governmentʹs sovereign immunity 
with respect to such claims in that forum.ʺ    Atterbury v. U.S. Marshals Service, 805 F.3d 398, 406 
(2d Cir. 2015); see also U.S. Depʹt of Hous. & Urban Dev., 778 F.3d 412, 417 (2d Cir. 2015) (explaining 
that ʺthe APAʹs limited waiver of the federal governmentʹs sovereign immunity permits only 
suits seeking relief other than money damagesʺ (internal quotation marks omitted)). 



                                                   3
               Hauschildʹs employment with Akal was governed by a collective 

bargaining agreement (the ʺCBAʺ), which provided that ʺ[n]o employee, after 

completion of his or her probationary period, shall be disciplined or terminated without 

just cause,ʺ and set forth a grievance and arbitration procedure for resolving contractual 

disputes.    The CBA also provided that if a CSO were removed by USMS, his or her 

employment with Akal could be terminated ʺwithout recourse to the procedures under 

[the CBA].ʺ     

               In 2012, USMS twice received information suggesting Hauschild had 

violated various CSO Performance Standards.    Akal investigated the allegations.    The 

results of the second investigation led to Hauschild being terminated as a CSO.   

               Hauschild alleged in his Complaint that USMSʹs decision to terminate his 

employment as a CSO was arbitrary and capricious and without sufficient due process.   

USMS moved to dismiss, arguing (1) the Tucker Act, 28 U.S.C. §§ 1346(a)(2), 1491, 

precluded review of Hauschildʹs APA claim; and (2) even if the district court had subject 

matter jurisdiction, Hauschild had no property interest in continued employment as a 

CSO.    The district court dismissed the APA claim for lack of subject matter jurisdiction, 

accepting the argument that the Tucker Act precluded review of the APA claim.     

               We review de novo a district courtʹs decision to grant a motion for judgment 

on the pleadings pursuant to Federal Rule of Civil Procedure 12(c).    Hayden v. Paterson, 

594 F.3d 150, 160 (2d Cir. 2010). 



                                             4
               The district court found that APA relief was precluded by the Tucker Act, 

which provides that district courts lack original jurisdiction over actions based on an 

express contract with the United States.    See Up State Fed. Credit Union v. Walker, 198 F.3d 

372, 375 (2d Cir. 1999).    The district court held that USMSʹs ability to take the 

disciplinary action against Hauschild was based on the Contract, and that Hauschildʹs 

claim to continued employment as a CSO therefore arose from a contract with the United 

States.     

               After the district court issued its judgment, we decided Atterbury v. U.S. 

Marshals Serv., 805 F.3d 398 (2d Cir. 2015).    Atterbury concerned nearly identical factual 

circumstances: the dismissal of a CSO, employed by Akal pursuant to the same CBA at 

issue in this case, with the rights and obligations of Akal and USMS also governed by the 

Contract.    Atterbury, 805 F.3d at 402‐03.    In Atterbury, we held that the Tucker Act did 

not preclude relief under the APA in those circumstances.    Id. at 406‐09.    The 

Government now concedes that, in light of Atterbury, the Tucker Act does not preclude 

Hauschild from seeking relief under the APA.     

               The Government argues, however, that we should affirm the judgment 

because Hauschild has no protectable property interest in his continued employment as 

a CSO.    The district court did not reach this question because it concluded it lacked 

subject matter jurisdiction over the APA claim.    Similarly, the district court in Atterbury 

did not address this issue when it dismissed the case for lack of subject matter 



                                               5
jurisdiction.    Atterbury, 805 F.3d at 406 n.3.    There, we vacated the district courtʹs 

dismissal of the APA claim without reaching the merits and remanded the case to allow 

the district court to address the merits of the APA claim ‐‐ including the property‐interest 

question ‐‐ in the first instance.    Id. at 406 n.3, 409.    The same result is appropriate here.2   

Accordingly, we vacate and remand for the district court to address the merits of 

Hauschildʹs APA claim in the first instance, including the question whether he has an 

constitutionally protected employment‐based property right in continued employment 

as a CSO. 

               Accordingly, we VACATE the judgment of the district court dismissing 

Hauschildʹs APA claim and REMAND the matter for further proceedings consistent 

with this order. 

                                              FOR THE COURT:   
                                              Catherine O’Hagan Wolfe, Clerk 




               2 The district court in Atterbury has not yet decided the merits of the APA claim.   
That decision, and any subsequent appeal, may be relevant in the present case to the district 
courtʹs analysis of the merits of Hauschildʹs APA claim. 



                                                 6